TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00001-CV



                       Conservative Republicans of Texas, Appellant

                                               v.

       Stephen Frost, Sandra Elaine Haverlah, and James Paul McKinion, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
      NO. D-1-FM-09-000155, HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Conservative Republicans of Texas filed a motion requesting that this

appeal be dismissed. See Tex. R. App. P. 42.1(a)(1). We grant the motion and dismiss the appeal.




                                                    ____________________________________

                                                    Diane M. Henson, Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Dismissed

Filed: February 3, 2011